Name: 2013/576/EU: Decision of the European Parliament of 17Ã April 2013 on discharge in respect of the implementation of the budget of the European Food Safety Authority for the financial year 2011
 Type: Decision
 Subject Matter: budget;  EU institutions and European civil service;  EU finance
 Date Published: 2013-11-16

 16.11.2013 EN Official Journal of the European Union L 308/228 DECISION OF THE EUROPEAN PARLIAMENT of 17 April 2013 on discharge in respect of the implementation of the budget of the European Food Safety Authority for the financial year 2011 (2013/576/EU) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Food Safety Authority for the financial year 2011,  having regard to the Court of Auditors report on the annual accounts of the European Food Safety Authority for the financial year 2011, together with the Authoritys replies (1),  having regard to the Councils recommendation of 12 February 2013 (05753/2013  C7-0041/2013),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (3), and in particular Article 208 thereof,  having regard to Regulation (EC) No 178/2002 of the European Parliament and of the Council (4) establishing a European Food Safety Authority, and in particular Article 44 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on the Environment, Public Health and Food Safety (A7-0074/2013), 1. Grants the Executive Director of the European Food Safety Authority discharge in respect of the implementation of the Authoritys budget for the financial year 2011; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this Decision and the resolution that forms an integral part of it to the Executive Director of the European Food Safety Authority, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ C 388, 15.12.2012, p. 92. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 298, 26.10.2012, p. 1. (4) OJ L 31, 1.2.2002, p. 1. (5) OJ L 357, 31.12.2002, p. 72. RESOLUTION OF THE EUROPEAN PARLIAMENT of 17 April 2013 with observations forming an integral part of its Decision on discharge in respect of the implementation of the budget of the European Food Safety Authority for the financial year 2011 THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Food Safety Authority for the financial year 2011,  having regard to the Court of Auditors report on the annual accounts of the European Food Safety Authority for the financial year 2011, together with the Authoritys replies (1),  having regard to the Councils recommendation of 12 February 2013 (05753/2013  C7-0041/2013),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2) (the Financial Regulation), and in particular Article 185 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (3), and in particular Article 208 thereof,  having regard to Regulation (EC) No 178/2002 of the European Parliament and of the Council (4) establishing a European Food Safety Authority, and in particular Article 44 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on the Environment, Public Health and Food Safety (A7-0074/2013), A. whereas the Court of Auditors has stated that it has obtained reasonable assurances that the annual accounts of the European Food Safety Authority (the Authority) for the financial year 2011 are reliable and that the underlying transactions are legal and regular, B. whereas the Authoritys budget for the financial year 2011 was EUR 77 309 800, compared to EUR 74 700 000 in 2010, which represents an increase of 3,49 %; whereas the Authority is wholly financed by a contribution from the Union, Budgetary and financial management 1. Acknowledges that budget monitoring efforts during the financial year continue to contribute to the consistently high budget implementation rate of 98,47 % (98,8 % in 2010); 2. Notes that the payment appropriations execution rate was 82,05 %, which represents a minor decrease in comparison to the previous year (83,51 %); 3. Notes that in 2011 an amount of EUR 78 800 000 was made available from the Union budget to the Authority; takes note that 334 posts out of 355 had been filled by the end of 2011 and that 109 contract agents and seconded national experts were employed by the Authority; asks the Authority to improve the occupation rate but is fully aware that the Authority is faced with certain shortcomings concerning transport, due to its location; 4. Reminds the Authority to respect in an improved way the principle of annuality; considers the year 2011 special, due to the movement to the new headquarters and the delayed settlement of payments in this respect; Buildings policy 5. Notes that the Authority purchased a new headquarters building in December 2011 for EUR 36,8 million which will be paid in quarterly instalments over 25 years, resulting in interest payments of EUR 18,5 million; notes, moreover, that the Court of Auditors questioned whether a more economic alternative could have been sought from the budgetary authority in accordance with the principle of sound financial management and ensuring full respect of the Financial Regulation; 6. Acknowledges from the Authority that it submitted the building project to the budgetary authority in 2005 with a deferred purchase price payment agreement over 25 years, and the budgetary authority approved the building project; notes that at the Court of Auditors suggestion, a request was made to the Commission to seek additional payment credits in order to cover the full purchase with only one down-payment; notes, however, that there was no possibility to increase the appropriations towards the Authority to cover a single down-payment in the current climate of tight expenditure; notes that the modalities adopted for that purchase led to a reduction of the cost of the Authoritys premises in comparison to the rent solution previously used; Transfers 7. Notes from the Court of Auditors report and the Authoritys annual activity report (AAR) that in 2011, 13 budgetary transfers were made; notes that, in particular, EUR 2,46 million was transferred from Title I to the infrastructure and IT budget lines of Title II, aiming to provide the resources for the adaptation of IT systems and financial systems related to the reorganisation and the migration to the accrual-based accounting financial system, and to reinforce the resources available for the move to the final seat and equipment for the final seat; notes, moreover, that transfers were carried out within Titles II and III; notes with concern the Court of Auditors remark that the situation indicates weaknesses in budget planning and implementation and is at odds with the principle of specification; Conflict of interest and transparency 8. Welcomes the fact that the Court of Auditors carried out an audit aimed at evaluating the policies and procedures for the management of conflict of interest situations for four European agencies, including the European Food Safety Authority and presented the results of the audit in the Court of Auditors Special Report No 15/2012; 9. Notes with concern that according to the findings of the Court of Auditors, at the time of completion of the field work (October 2011), the Authority did not adequately manage conflict of interest situations; notes, however, that in the meantime, the Authority had already developed advanced policies for managing conflicts of interest; is concerned, nevertheless, that these policies have not led to the desired results; 10. Welcomes the organisation of a mandatory session on ethics and integrity for all members of the Management Board in October 2012; calls on the Management Board to enforce effectively its Code of Conduct and adopt provisions preventing and sanctioning revolving door cases in order to avoid situations similar to that of its former Chairperson in the future; 11. Notes that the Authority scheduled an evaluation of its independence policy by the end of 2013 and committed to consider, inter alia, the possibility of publishing the outcomes of breaches of trust procedures, including the outcomes of the procedure verifying the integrity of the scientific review and to broaden and reinforce the mandate of its Committee on Conflict of Interests, for instance with a similar mandate to the Committee for Ethical Standards and Prevention of Conflict of Interest of the French Agency for Food, Environmental and Occupational Health and Safety (ANSES); expects the Authority to inform the discharge authority on this matter before October 2013 if possible; 12. Calls on the Authority to start a structured dialogue with civil society on matters relating to conflicts of interest and to invite those organisations concerned to openly discuss matters of common interest based on a agreed agenda and to inform the discharge authority on the outcome of these deliberations at least twice a year; notes that the Authority has intensified this dialogue with stakeholders and civil society; considers that those dialogues need to be institutionalised and taken into account by the Management Board of the Authority; 13. Is concerned that the Authority was criticised for a lack of transparency with respect to the publication of annual declarations of interest and the absence of training on conflicts of interest; demands that action be taken on those issues and urges the Authority to report back to the discharge authority on the activities taken; welcomes the fact that all annual declarations of interests of the Authoritys experts are now published and accessible on the Authoritys website; 14. Urges the Authority to keep conflicts of interest high on the priority list in order to protect its credibility and to safeguard the publics trust in food safety, and to indicate, as detailed and precisely as possible, how it will implement the main recommendations from the report of the Court of Auditors and from Parliaments resolutions; urges the Authority to consider conflicts of interest with the utmost care, given the start of the revision of its founding regulation, which provides an opportunity to reach the highest governance standards as described by the Organisation for Economic Cooperation and Development(OECD), and which would influence positively the Authoritys governance structure, independence and scientific quality; considers that the revision of the founding regulation of the Authority is a major opportunity to initiate radical change at the Authority, who is responsible for objective scientific advice on food and environmental safety at Union level; 15. Strongly suggests that in order to prevent the Authoritys staff from moving directly from their position to work in a similar post in industry or related lobby-agency, or vice versa, an adequate cooling off period should be established and respected for the specific areas of work, in order to avoid conflicts of interest; 16. Notes that the Authority has taken a number of steps following the Court of Auditors audit and publication of the Special Report No 15/2012, inter alia:  in 2007, the Authority introduced a comprehensive framework for avoiding potential conflicts of interest, and since then, it has regularly reviewed and updated it,  since 2011, the Authority has strengthened that framework with the adoption of its revised policy on independence and scientific decision-making processes; is, however, concerned about the adequacy of the revised policy, pointing to numerous cases of conflict of interests exposed in 2012 by two watchdog non-governmental organisations (NGOs) - Corporate Europe Observatory and Earth Open Source; demands that further improvements, including the banning of links with industry-related bodies, be made to the Authoritys independence policy,  at the end of 2013, a review of the Authoritys policy and implementing rules on independence is scheduled,  in July 2012, the Authority applied the framework provided by the Commission on ethics and integrity and has adopted a specific gift policy,  in 2012, an ethics adviser was appointed; urges the Authority to continue to act on the recommendations of the Court of Auditors in order to avoid any conflicts of interest among its various governing and operational structures and to report to the discharge authority on the implementation of the abovementioned policies and procedures, as well as on any further developments as regards the management of conflicts of interest before October 2013; 17. Acknowledges the Authoritys efforts to improve its prevention and management of conflict of interests; notes, however, that the independence and competence of its external experts remain questioned by watchdog NGOs or even fellow food safety experts as for instance in the case of the working group on endocrine disruptors experts; emphasises the fact that as a consequence, the Authoritys work is challenged such as during the Joint JRC-NIEHS Workshop on Low Dose Effects of Endocrine Active Chemicals in Berlin in December 2012; 18. Notes that the Management Board elected its Chair in a publicly-held meeting; recalls, however, that in the 2010 discharge procedure, Parliament called for an open ballot for electing the Management Boards Chair and expects its request to be implemented; 19. Notes that the OECD guidelines, on which the Court of Auditors has based its work on the Special Report No 15/2012, while offering an international benchmark on the issue, are not designed for an agency and do not meet the specific needs of the decentralised agencies; commends the Commissions intention to come up with guidelines on the management of conflicts of interest, as provided for in its Roadmap on the follow-up to the Common Approach on EU decentralised agencies; 20. Underlines the Authoritys commitment to launch its first evaluation of a random sample of declarations of interest in October2012 to verify their coherence with its newly adopted independence policy and implementing rules; notes however that protocols still needed to be completed, which led to the postponement of the evaluation; calls on the Authority to inform the discharge authority on the reasons behind this delay and on the calendar foreseen for the organisation of the evaluation; 21. Welcomes the Authoritys plans to start a pilot project in 2013 to source part of the scientific work that is currently carried out by external experts within Working Groups in the area of regulated products; notes that this initiative will kick-off in the areas of food ingredients and GMO; requests that the Authority provide the discharge authority with more information on progress made; 22. Notes with satisfaction that since 2011, the Authority has introduced in its AAR a special section describing the actions taken to implement its independence policy, thus partly answering the recommendation formulated in Parliaments resolution of 23 October 2012 on discharge to the Authority for the financial year 2010 (6); 23. Welcomes the fact that the curricula vitae of the Authoritys Executive Director, Senior management and panel experts are now available on its website together with their respective declaration of interest; notes the Authoritys efforts for greater transparency but remains of the opinion that these provisions should also apply to any in-house expert, as expressed during the 2010 discharge procedure; understands that work on this issue is ongoing; calls on the Authority to inform the discharge authority of the progress made on this matter as soon as possible; Internal audit 24. Notes from the Authority that in 2011 the Internal Audit Service (IAS) of the Commission carried out an assurance audit of operational planning and budgeting, while the Internal Audit unit (IA) carried out three assurance audits, namely the process of selection of panel members, a special review of expert contributions to scientific opinions (post conflict of interest), as well as an interim review of the cost claimed in relation to the final seat of the Authority; 25. Notes with satisfaction that out of 11 recommendations (none critical, two very important, seven important and two desirable) made by the IAS audit, all have been accepted by management and five out of six outstanding very important recommendations have been implemented and await follow-up by IAS, and implementation of the remaining one is in progress; also notes that the IA had made one very important and two important recommendations, and among its 11 outstanding very important recommendations five are implemented and six are in progress; notes that no critical recommendations remain open; 26. Refers, in respect of the other observations accompanying its Decision on discharge, which are of a horizontal nature, to its resolution of 17 April 2013 (7) on the performance, financial management and control of the agencies. (1) OJ C 388, 15.12.2012, p. 92. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 298, 26.10.2012, p. 1. (4) OJ L 31, 1.2.2002, p. 1. (5) OJ L 357, 31.12.2002, p. 72. (6) OJ L 350, 20.12.2012, p. 77. (7) Texts adopted, P7_TA(2013)0134 (See page 374 of this Official Journal).